Citation Nr: 0013288	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-10 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
vitiligo prior to October 28, 1998; and a rating in excess of 
30 percent for vitiligo from October 28, 1998.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a right hand injury prior to October 28, 1998; 
and a rating in excess of 20 percent for residuals of a right 
hand injury from October 28, 1998.

3.  Entitlement to a rating greater than 10 percent for 
degenerative joint disease of the right ankle.

4.  Entitlement to a compensable rating for residuals of a 
left ankle fracture.

5.  Entitlement to a compensable rating for residuals of a 
tonsillectomy.

6.  Entitlement to a compensable rating for sinus type 
headaches.

7.  Entitlement to service connection for a right shoulder 
disability.

8.  Entitlement to service connection a right elbow 
disability.

9.  Entitlement to service connection for a bilateral knee 
disability.

10.  Entitlement to service connection for a low back 
disability.

11.  Entitlement to service connection for chronic nosebleeds 
on a direct basis.

12.  Entitlement to service connection for pericarditis and 
associated chest pain.

13.  Entitlement to service connection for residuals of a 
little toe infection.

14.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from September 1981 to 
November 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Newark, New Jersey, that granted the veteran's service 
connection claims for vitiligo, residuals of a right hand 
injury and degenerative joint disease of the right ankle, 
assigning each of these disabilities a 10 percent rating.  In 
addition, the RO granted service connection for residuals of 
a left ankle fracture and sinus type of headaches, assigning 
each of these disabilities a noncompensable evaluation.  Also 
in this decision the RO denied the veteran's claims of 
service connection for a right shoulder disability, a right 
elbow disability, a bilateral knee disability, a low back 
disability, chronic nosebleeds, pericarditis and chest pain, 
residuals of a little toe infection and a sleep disorder.  In 
a subsequent rating decision in July 1999, the RO increased 
the veteran's rating for vitiligo to 30 percent disabling 
effective from October 28, 1998, and increased his rating for 
residuals of injury to the right hand to 20 percent disabling 
also effective from October 28, 1998.

In the veteran's May 1998 substantive appeal, he raised 
additional issues of service connection for poor 
concentration, memory loss, and breathing and respiratory 
problems.  He also attributed his nosebleeds to his service 
in the Persian Gulf thus raising the issue of service 
connection for nosebleeds as a chronic disability resulting 
from an undiagnosed illness.  Since these issues have not 
been developed for appellate review, they are not properly 
before the Board and are referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  The veteran's vitiligo prior to October 28, 1998, covered 
an extensive area and was itchy at times.  

2.  The veteran's vitiligo from October 28, 1998 produced 
constant itching. 

3.  The veteran's residuals of a right hand injury consist of 
decreased sensation over the radial aspect of the index 
finger, reduced grip strength, and difficulty writing for 
prolonged periods of time; it is analogous to mild incomplete 
paralysis of the radial nerve effective from the date of the 
grant of service connection for this disability.

4.  The veteran's degenerative joint disease of the right 
ankle produces swelling and painful motion; it does not 
produce moderate limitation of motion.

5.  The veteran has full painless range of motion of the left 
ankle.  

6.  The veteran does not have residuals of a tonsillectomy 
productive of hoarseness with inflammation of cords or mucous 
membrane or any other analogous symptomatology.

7.  The veteran's headaches prior to October 28, 1998, 
occurred three times a week and were relieved by medication 
and rest; they did not constitute characteristic prostrating 
attacks.   

8  The veteran's headaches from October 28, 1998 included 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

9.  The veteran has not submitted competent evidence for 
plausible claims of service connection for a low back 
disability, residuals of a little toe infection, chronic 
nosebleeds, a sleep disorder, pericarditis and chest pain or 
disabilities of the right elbow, right shoulder, or knees.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
vitiligo prior to October 28, 1998, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (1999).

2.  The criteria for a rating in excess of 30 percent for 
vitiligo from October 28, 1998, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (1999).

3.  The criteria for a 20 percent rating for residuals of a 
right hand injury have been met effective from the date of 
the grant of service connection for this claim.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.124a, Code 8514 (1999).

4.  The criteria for a rating greater than 10 percent for 
degenerative joint disease of the right ankle have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5271 (1999).

5.  The criteria for a compensable rating for residuals of a 
left ankle fracture have not been met. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (1999).

6.  The criteria for a compensable rating for residuals of a 
tonsillectomy have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.97, Diagnostic Code 6516 (1999).

7.  The criteria for a 10 percent rating for headaches prior 
to October 28, 1998, have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.124, Diagnostic Code 8100 (1999).

8.  The criteria for a 50 percent rating for headaches from 
October 28, 1997, have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.124, Diagnostic Code 8100 (1999).

9.  The veteran's claim of service connection for a right 
shoulder disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

10.  The veteran's claim of service connection for a right 
elbow disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

11.  The veteran's claim of service connection for a 
bilateral knee disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

12. The veteran's claim of service connection for chronic 
nosebleeds is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

13. The veteran's claim of service connection for 
pericarditis and chest pain is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

14.  The veteran's claim of service connection for residuals 
of a little toe infection is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

15. The veteran's claim of service connection for a sleep 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he underwent 
a tonsillectomy in February 1986 due to an inservice history 
of chronic tonsillitis.  

Service medical records also show that the veteran reported 
to a medical facility in March 1987 complaining of a sore 
lumbar region and a sore right middle finger.  The veteran 
said that his right middle finger became painful after he 
jammed it during a basketball game.  He was diagnosed as 
having muscular strain of the lower back and a "ST" injury 
of the right middle finger.  

On file is a March 1987 radiologic report showing that the 
veteran's lumbosacral spine was without fractures and the 
lumbosacral angle was very acute (ca. 20-30 degrees).  The 
report also shows no fracture or dislocation of the right 
middle finger.  

Later in March 1987 the veteran was seen for a follow-up of 
his low back pain.  He was diagnosed as having low back pain 
probably due to weight lifting.  At the end of March 1987 the 
veteran was again seen at a medical facility for a follow-up 
for his low back pain.  The veteran reported that medication 
helped some of the time.  He was assessed as having lower 
back pain and was prescribed medication and back exercises.

A June 1987 service medical record shows that the veteran was 
treated for a callous between the 4rth and 5th toes of his 
right foot.  

In August 1988 the veteran presented to a medical facility 
complaining of low back pain for four months.  He was 
assessed as having low back pain, mild.

An Inpatient Treatment Record Cover Sheet dated in January 
1989 reflects a diagnosis of rule out myocarditis and shows 
that the veteran was being hospitalized for 10 days.  Another 
Inpatient Treatment Record Cover sheet reflects a diagnosis 
of pericarditis of unclear etiology.

A service medical clinical record in January 1989 shows that 
the veteran had just transferred from a hospital and reported 
feeling well and pain-free for the previous 5 days.  He was 
given an impression of status post acute pericarditis by 
history.  He was returned to duty with a 14 day restriction 
from physical training or strenuous activity.

In February 1989 the veteran returned to a medical facility 
complaining of left sided chest pain of two days duration.  
An impression was given of acute pericarditis.  The veteran 
was seen at a medical facility later in February 1989 for a 
follow-up appointment at which time he was given an 
impression of status post pericarditis.

An electrocardiogram (ECG/EKG) performed in February 1989 was 
consistent with acute pericarditis.

A March 1989 service medical record reflects the veteran's 
complaint of experiencing sudden short episodes of sharp, 
stabbing chest pain lasting 1-2 seconds 3-4 episodes a day.  
He was given an impression of suspect musculoskeletal pain, 
cannot absolutely rule out contamination of acute 
pericarditis.

An April 1991 service medical records shows that the veteran 
sprained his left ankle.  X-rays were reportedly negative.  
The veteran was diagnosed as having a suspected Grade II left 
ankle sprain that was resolving.

According to a July 1991 service medical record, the veteran 
had hurt his left ankle after jumping off of a truck.  X-rays 
reportedly revealed a chip fracture post-distal tibia.  The 
veteran was assessed as having fracture post, distal tibia.  

An X-ray of the veteran's left ankle taken in July 1991 
revealed an old, un-united avulsion fracture of the posterior 
malleolus. 

An August 1991 service medical record notes that the 
veteran's ankle cast was removed.  It reflects X-ray results 
of a healed post left lateral malleolus fracture along with 
an assessment of a healed fracture.  

In December 1992 the veteran was seen at a medical facility 
complaining of a sore throat and nose bleed.  His symptoms 
were positive for congestion, cough and production of 
yellowish/green phlegm.  He was assessed as having an upper 
respiratory infection and epistaxis.

A radiographic report of the veteran's chest dated in January 
1993 shows that there were no significant abnormalities.  

In May 1993 the veteran presented to a medical facility 
complaining of right sided chest pain, shoulder pain and 
upper back pain of three days duration.  He said that he 
started doing push-ups three days earlier and experienced a 
sharp pain in the right anterior chest with deep breath and 
right arm lifting.  He was assessed as having 
costochondritis.

In January 1995 the veteran presented to a medical facility 
complaining of pain in his right big toe ever since dropping 
a 25 pound box on it which had fallen apart at 3 1/2 feet.  The 
veteran was assessed as having a bruised right toe - 
contusion right 1rst metaphalangeal joint.  X-rays were 
ordered to rule out a fracture.

The veteran was found at a medical facility in September 1995 
to have peeling skin between two toes on his right foot that 
looked to be infected.  He was complaining at that time of 
toe problems and of back pain.  He was assessed as having 
right lateral dorsal strain and tinea pedis secondary to 
staph infection.

Also in September 1995 the veteran presented to a medical 
facility complaining of heart problems.  He said that while 
laying down and relaxing his heart would beat fast and he 
would have sharp pain.  He was assessed as having probable 
Motrin induced arrhythmia.

A service tuberculosis assessment form dated in March 1996 
notes that the veteran had had night sweats since 1986.  

A March 1996 service medical record pertaining to "INH" 
medication contains a nurses notation in April 1996 that the 
veteran complained of "tiredness, sleepy and headache."

An EKG record dated in April 1996 indicates that the veteran 
had a history of abnormal EKG, chest pain and shortness of 
breath.

An EKG performed in April 1996 produced borderline results.  

At the veteran's retirement examination in April 1996, he was 
found to have a 5 millimeter scar on the dorsum of the right 
hand and a small mass approximately 1 centimeter in diameter 
on the dorsum of the right wrist.  He was also found to have 
scattered areas of hyperpigmentation on his face and back.  
Clinical evaluations of his spine, lungs and chest, and lower 
extremities were normal.  He also had a normal neurological 
evaluation.  According to an April 1996 Report of Medical 
History, the veteran sustained a contusion on the dorsum of 
his right hand with superficial laceration in January 1996.  
He also had frequent generalized headaches of approximately 
one year duration, and had frequent strep throat since 1984.  
Examination at separation noted that the veteran's tonsils 
had been exudated and were otherwise unremarkable.  The 
Report of Medical History also notes that the veteran 
suffered a head trauma in 1983, had intermittent low back 
pain since 1986, and had trouble sleeping whenever he had 
frequent shift changes.  

In May 1996 the veteran was treated at a medical facility for 
a painful cyst on the dorsal right wrist which was irritating 
his nerves.  The consultation report reflects a history of an 
injury to the right hand six months earlier when the veteran 
sustained a traumatic laceration from a bumper of a truck.  
He was assessed as having tendonitis of the extensor tendon.  

In July 1997 the veteran filed a claim of service connection 
for a skin disability, a right hand disability, a back 
disability, a left ankle disability, headaches, sleep 
problems, chest pain, joint pain of the elbow, knees and 
shoulder, nose bleeds and a right little toe infection.

At a VA neurological examination in September 1997, the 
veteran reported having headaches for about five years.  He 
described them as sharp pain in the frontal area bilaterally.  
He said that the headaches went away with sleep and 
medications and that he usually took Aleve.  He said that the 
headaches occurred about three times a week.  He denied 
nausea or vomiting and denied photophobia.  He said that his 
eyes teared when he had a headache, but denied eye pain.  
Computed tomography scan results were noted to show a small, 
left-sided maxillary sinus polyp, a slight hypodevelopment of 
the left maxillary sinus, and a left maxillary sinus polyp.  
He was diagnosed as having sinus type headache and no history 
of sleep disorder.

At a VA orthopedic examination in September 1997, the veteran 
complained of right hand numbness ever since lacerating the 
top of his hand in service over the second extensor tendons.  
He said that the numbness was on the radial aspect of his 
proximal phalanx of his second finger.  He said that he had 
no discrete injuries to his back, but had low back aches some 
of the time in service.  He said that ever since fracturing 
his right ankle in service, the ankle swelled and caused 
pain.  He said that the swelling had increased over time.  He 
also complained of pain in the right elbow, knees and right 
shoulder, and said that there were no known injures to these 
areas.  Examination of his right hand revealed a 1/4 x 0.7 
centimeter laceration scar on the dorsum of his hand over the 
second extensor tendon.  The proximal phalanx radial aspect 
had decreased sensation.  There was no defect felt in the 
tendon.  His second finger had full range of motion.  
Findings in regard to the right elbow, right shoulder and 
right and left knees were similar in that there was no 
swelling, warmth, tenderness, crepitance or effusion.  With 
respect to the right ankle, there was also no swelling, 
warmth, crepitance, or effusion.  There was diffuse 
tenderness that was maximal at the medial malleolus and 
extended medially to the front of the ankle.  There was less 
tenderness inferior to the lateral malleolus.  The veteran 
had 20 degrees of flexion and 20 degrees of extension, 30 
degrees of inversion, and 20 degrees of eversion - all 
motions were painful. 

An X-ray of the veteran's lumbar spine was performed in 
September 1997 revealing normal alignment in the lumbar spine 
without evidence of acute fracture or subluxation.  

An X-ray of the veteran's right ankle was also performed in 
September 1997 revealing no evidence of acute fracture or 
dislocation and degenerative changes, tibiotalar joint.

Also in September 1997 the veteran underwent a VA skin 
examination at which time the veteran complained that the 
pigmented spots on his face, neck, upper back and thighs were 
itchy and scaly at times.  He said that they had been present 
year round since 1991 and did not respond to treatment.  On 
examination the veteran was noted to have multiple hypo and 
depigmented macules of the lateral face, scalp, pre and post 
auricular areas, shoulders, back and thighs.  There was no 
scaling found, and no genital and periarticular lesions.  The 
veteran was diagnosed as having vitiligo as per biopsy.  

In October 1997 the veteran presented to a VA medical 
facility for biopsy results.  Findings at that time revealed 
that the veteran's lateral face, scalp, back, chest, thighs 
and left forearm had multiple 2-10 millimeter mal defined 
oval to round nonscaly hypopigmented macules.  The veteran 
was assessed as having possible vitiligo and was prescribed a 
medicated cream.

At a VA general examination in October 1997, the veteran 
complained of right hand pain and numbness and pain on 
movement.  He denied chest pain, shortness of breath, 
dizziness, orthopnea or edema.  On examination he had 
multiple hypopigmented macules on the lateral face, scalp, 
and back.  In regard to his cardiovascular system, the 
veteran's blood pressure while sitting was 118/80 with a 
heart rate of 78.  Blood pressure while supine was 118/80 
with a heart rate of 72.  Respirations were 15.  With respect 
to the right wrist, the veteran had limited dorsiflexion of 0 
to 50 degrees and limited wrist palmar flexion of 0 to 60 
degrees.  Wrist radial deviation and ulnar deviation were 
within normal limits bilaterally.  There was a 1 centimeter 
well healed scar on the metacarpal phalangeal of the right 
hand.  The veteran was unable to flex completely the second 
digit.  However, he had good opposition and was able to flex 
the remaining digits.  Results of an EKG were "NSR".  A 
chest X-ray was normal as was a right forearm X-ray.  A right 
hand X-ray revealed an old injury to the distal phalanx of 
the 4th digit.  The veteran was diagnosed as having 
hypopigmented macules.  A biopsy was taken consistent with 
vitiligo.  He was also diagnosed as having an old right wrist 
injury and remote trauma to the distal phalanx of the right 
ring finger.

A VA examiner performing an October 1997 nose and sinus 
examination relayed the veteran's complaint of recurrent 
nasal catarrh and postnasal drip.  He said that there had 
been no previous nasal surgery and no difficulty with 
breathing.  He also said that the veteran had nasal bleeding 
by history.  Examination of the veteran's nasal and sinuses 
was normal.  He was diagnosed as having normal nasal 
examination, normal sinus examination, no active nasal 
disease and no active sinus disease.  

A computed tomography (CT) scan taken of the veteran's 
paranasal sinuses in October 1997 revealed a small, left-
sided maxillary sinus polyp and light hypodevelopment of the 
left maxillary sinus.

In a January 1998 rating decision, the RO granted the 
veteran's claims of service connection for vitiligo, 
residuals of a right hand injury and degenerative joint 
disease of the right ankle, assigning each of these 
disabilities a 10 percent rating.  The RO also granted 
service connection for residuals of a left ankle fracture and 
sinus type of headaches, assigning each of these disabilities 
a noncompensable evaluation.  Also in this decision the RO 
denied the veteran's claims of service connection for a right 
shoulder disability, a right elbow disability, a bilateral 
knee disability, a low back disability, chronic nosebleeds, 
pericarditis and chest pain, residuals of a little toe 
infection and a sleep disorder.

In a January 1998 Notice of Disagreement, the veteran said 
that the medicated cream he had been applying to his vitiligo 
showed no improvement and that he had more discolored spots 
over various parts of his body.  In regard to his right hand 
injury, the veteran said that he was right handed and that 
using his right hand/wrist for day to day things caused 
severe pain at times in the joint area of his wrist.  He also 
complained of swelling and that his joint hurt constantly in 
cold, damp, wet weather.  He said that simply bending and 
flexing the wrist was painful at times.  He further 
complained of swelling, numbness and pain in his right index 
finger.  With respect to his right ankle, the veteran said 
that he experienced swelling in his right ankle and foot and 
that these symptoms required him to stop and sit for awhile 
after walking certain distances.  He said that the pain was 
located in his ankle joint.  He said that his headaches were 
constant and severe and that he had to take between 6-8 Aleve 
tablets a day.  He said that the headaches were so bad on 
occasion that he was unable to go to work or to get out of 
bed.  Regarding his tonsillectomy, the veteran said that he 
had pain and some swelling in his throat at times which made 
swallowing very painful.  With respect to his service 
connection claims, the veteran said that he still experienced 
sharp pains in his chest around his heart area and 
experienced shortness of breath and a fast beating heart.  He 
said that he had nosebleeds approximately 3-4 times a weeks 
and that they occurred mostly in the morning whenever he blew 
his nose.  He also said that he had restless nights and had 
to sleep with the lights and television on.  He said that he 
woke up every two to three hours.  

In January 1998 the veteran was seen at a VA dermatology 
clinic complaining of additional spots on his back and head.  
Findings revealed multiple hypopigmented macules without 
scales on the veteran's cheeks, temples and temporal scalp.  
A few lesions were also noted on his chest, forearms, back 
and anterior thigh.  

In March 1998 Frederick J. Wisbrot, M.D., relayed the 
veteran's history of having had headaches for five years.  He 
said that they were typically right-sided, although some were 
left-sided, and were associated with visual aura when severe.  
He said that there was no nausea or vomiting.  The right side 
of the head often felt like it was pounding or throbbing.  
There was associated sonophobia and photophobia.  He related 
the veteran's use of Aleve with some success, but stated that 
the veteran stopped taking this medication when he realized 
that he was taking 9 tablets a day.  The veteran's neurologic 
examination was entirely normal and examination of his 
veteran's eyes, cranial nerves, motor and sensory functions 
were all intact.  Dr. Wisbrot said that the veteran appeared 
to be suffering from migraine headaches often with aura.  He 
said that in addition, the veteran may be having some 
analgesic rebound headaches as well.  He advised the veteran 
to begin taking Paxil daily on a prophylactic basis and to 
take Imitrx once or twice daily should he have a breakthrough 
headache.

Records from a private medical center show that the veteran 
was seen in the emergency department in March 1998 and was 
given discharge instructions regarding headache of unknown 
etiology.  He was also given a prescription at discharge for 
Vicoprofen.

In April 1998 the veteran was seen at a VA orthopedic clinic 
complaining of right hand problems and low back pain.  
Findings in regard to the right hand showed that the veteran 
had full range of motion of the wrist and all digits.  There 
was no tenderness or swelling.  There was a well healed scar 
proximal to the second metacarpal phalangeal.  The 
lumbosacral spine had full range of motion.  There was mild 
diffuse tenderness in the lumbosacral spine and sacroiliac 
joints.  The veteran was prescribed physical therapy and back 
school.  

According to an April 1998 note from the dermatology clinic, 
the veteran was doing okay, but had a few new spots.  He said 
that some areas were scaly.  Examination of his face showed 
hypopigmented (5 millimeter) round macules on his cheeks, 
sides of scalp and posterior.  There were a few hypopigmented 
macules on his back and a few scattered ones on his back.  

A later VA treatment record from the dermatology clinic in 
April 1998 shows that there had been no improvement in the 
veteran's condition and that he had gotten more spots.  On 
examination the veteran was found to have hypopigmented 
macules that weren't scaly on his face, shoulders and back.  
There was also some depigmented spots on his back.  

In a May 1998 substantive appeal, the veteran said that he 
continued to experience constant worsening sharp low back 
pain that traveled up to his right shoulder and began in 
service.  He said that he also experienced severe sharp pain 
around his heart and chest and experienced chronic 
respiratory problems.  He said that his right elbow and knees 
ached and that he had a sharp pain in his right shoulder that 
began in service.  He said that he had chronic nosebleeds and 
that his vitiligo had spread over 75 percent of his body.  He 
complained of itchiness, dryness and scalyness in the 
affected areas.  He also complained of worsening pain in his 
left ankle and excruciating, severe pain in his right ankle.

Chiropractic treatment records from the office of Steven 
Goldfarb, DC, are on file and are dated as early as May 1998.

A magnetic resonance imaging (MRI) of the lumbar spine 
performed in June 1998 revealed no acute disease.

The record contains a report from Joseph Piacentile, M.D., 
who examined the veteran at Dr. Goldfarb's referral in June 
1998 for the purpose of evaluating his condition due to an 
injury he sustained in a motor vehicle accident in May 1998.  
The veteran reported to Dr. Piacentile that he had been in a 
good state of health until the May 1998 accident.  Dr. 
Piacentile concluded that the veteran had an abnormal "RMG" 
- left C7 radiculopathy and a negative lumbar EMG study 
without evidence of radiculopathy.

At a VA orthopedic clinic in August 1998, the veteran 
complained of low back pain and bilateral ankle swelling.  
Findings in regard to his back revealed tenderness over the 
lower lumbar spine.  There was no swelling of the right 
ankle.  Dorsiflexion was to 10 degrees and plantarflexion to 
40 degrees.  There was mild tenderness over the posterior 
medial ankle posterior to the malleolus.  The veteran was 
prescribed a nonsteroid anti-inflammatory drug.

At a VA dermatology clinic in October 1998 the veteran was 
found to have multiple hypopigmented macules on his face and 
back.  The treatment record notes that he had tried numerous 
topicals without benefit.

At a hearing at the RO in October 1998, the veteran's 
representative stated that the tonsillectomy was zero and 
that they weren't doing anymore on it because it was not 
there anymore.  He stated further that they didn't have 
anything on the little toe, so they might as well "get that 
out of the way".  He went on to state that they would 
proceed without those two issues.  The veteran testified that 
his skin disability affected his face, neck, arm, leg, and 
private areas and that it itched constantly.  He said that he 
used baby oil to stop the peeling, but that it still itched.  
In regard to headaches, the veteran said that he experienced 
approximately two headaches a day and that he just popped a 
couple of pills when they occurred and kept moving.  He said 
that he took approximately 9 Aleve pills a day and that this 
sometimes helped him.  He said that a couple of times a month 
the headaches became so bad that he was unable to get out of 
bed.  He said that he has missed work due to these headaches.  
He said that in March of 1998 he was treated in the emergency 
room of a private hospital for his headaches.  In regard to 
his back, the veteran said that he felt like he had a knot in 
the lower right part of his back.  He said that at times the 
pain radiated to his right shoulder causing this shoulder to 
lock.  He said that he was never given a back diagnosis in 
service, but that his chiropractor told him that he had a 
pinched nerve.  With respect to sleep problems, the veteran 
said that he got between two to three hours of uninterrupted 
sleep a night and experienced night sweats every night.  He 
also testified that he had not talked to anyone at VA about 
what was causing his sleep difficulty.  He said that he 
experienced daily swelling of the right ankle and had to put 
his feet up every day after work in order to reduce the 
swelling.  He said that his left ankle disability had gotten 
worse due to an altered gait caused by his right ankle.  He 
also said that he had not told his supervisor at work of his 
foot problems because his supervisors were always changing.  
He said that his right hand disability made it difficult for 
him to write for prolonged periods of time due to decreased 
strength. As far as nosebleeds, the veteran said that they 
occurred approximately twice a week and normally occurred 
after he blew his nose.  He said that he experienced 
localized chest pain two to three times a week.  

On file is a November 1998 medical report from Steven J. 
Goldfarb, DC, who said that he evaluated the veteran in his 
office as well as provided treatment for injuries that the 
veteran reportedly sustained in an automobile accident in May 
1998.  Dr. Goldfarb said that the veteran had previously been 
treated in his office prior to the accident from February 9, 
1998 through April 18, 1998 for left frontal headaches, right 
shoulder pain, right hand pain, chest pain, mid-back pain, 
low back pain and posterior upper leg pain.  He diagnosed the 
veteran as having lumbosacral radiculitis, lumbosacral 
myositis, lumbosacral subluxation, thoracic myositis, 
thoracic subluxation, cervical radiculitis, cervical myositis 
and cervical subluxation all of which he said were causally 
related to the May 1998 accident.  

At a VA orthopedic examination in January 1999, the veteran 
reported a lacerating injury to his right hand in service 
while working on a truck.  He complained of difficulty 
writing for prolonged periods and of experiencing decreased 
strength in the right hand as well as numbness over the 
medial aspect of the right index finger. Examination of the 
right hand revealed a small jagged 1.5 centimeter scar over 
the second metacarpal just proximal to the second metacarpal 
phalangeal joint.  A 3 degree flexion contracture was noted 
over the 4th proximal interphalangeal (PIP) joint.  There was 
diminished sensation to light touch over the radial aspect of 
the index finger on both the volar and dorsal surfaces.  Grip 
strength was 4+/5 compared with the left hand which was 5/5.  
Interosseous strength was 5/5 and symmetrical with the left 
hand.  The veteran reported no history of back trauma in 
service, but of periods of mild chronic intermittent low back 
pain and stiffness.  The veteran denied any complaint related 
to the right shoulder.  Examination of the knees bilaterally 
revealed a normal symmetric clinical examination.  In regard 
to the ankles, there was full painless range of motion.  The 
veteran was able to stand without difficulty on his heels and 
toes.  His gait was fluid and without impediment or 
assistance.  There was no tenderness to palpation 
bilaterally.  X-rays of the right ankle revealed degenerative 
joint disease of the tibiotalar joint.  The lumbosacral spine 
films were within normal limits.  X-rays of the feet 
bilaterally revealed bilateral heel spurs.  An X-ray of the 
right hand revealed an old traumatic injury to the distal 
phalanx of the 4th digit.  The examination was otherwise 
normal.  The veteran was diagnosed as having traumatic 
arthritis of the right ankle.  The left ankle was normal.  He 
was also diagnosed as having status post soft tissue injury 
of the 2nd digit of the right hand without significant 
functional deficit.

At a VA neurologic examination in January 1999, the veteran 
said that his headaches were getting worse as the years went 
by.  He said that they usually lasted hours, but sometimes 
lasted a day or two.  He said that they were mainly on the 
right side of the head, right side of the eye, and 
accompanied by tearing and stuffy nose on the same side.  He 
said that they were pounding in character.  He also said that 
he took approximately 8 Aleve per day.  Neurological 
examination was within normal limits.  The veteran was 
diagnosed as having a cluster-migraine coming often, possibly 
at the rate of three times per week, each lasting for a few 
hours.  The examiner said that they were disabling.

A nose and sinus examination was also conducted in January 
1999.  Nasal and sinus findings were normal.  An X-ray of the 
veteran's nasal sinuses was normal.  There was no clinical 
evidence of active disease in the laryngeal or pharyngeal 
examination.  The veteran was diagnosed as having normal 
nasal examination, normal pharyngeal examination, normal 
laryngeal examination, and normal nasal sinus examination.

At a respiratory examination in January 1999, the veteran 
complained of some sore throat, swelling in the throat off 
and on and nose bleeds.  He did not give any definite 
pulmonary problems, no bronchitis and no asthma or cough.  
Examination of his respiratory system revealed that his chest 
was normal in shape and size.  Respiratory movements were 
normal.  Lungs were clear for auscultation and percussion.  A 
chest X-ray showed no infiltrates.  Pulmonary function tests 
revealed moderate restrictive lung defect with bronchodilator 
response.  The veteran was diagnosed as having no definite 
respiratory pathology at the time other than abnormal 
pulmonary function tests with restrictive mobility.

The veteran was diagnosed at a VA skin examination in January 
1999 as having multiple 0.3 x 0.3 centimeter depigmented 
macules of the face, scalp, shoulder extremities and pubic 
area.  The examiner noted that the vitiligo was still 
spreading.  He relayed the veteran's report that people 
commented on his face, but that he tried not to care about 
it.  Photographs were taken of the veteran's face and are on 
file.


II.  Legal Analysis

A.  Increased Rating Claims

The veteran's claims for increased ratings for his service-
connected vitiligo, residuals of a right hand injury, 
degenerative joint disease of the right ankle, residuals of a 
left ankle fracture, residuals of a tonsillectomy and for 
sinus type headaches are well grounded in light of higher 
evaluations provided for in the applicable rating criteria 
for these disabilities, and/or in consideration of his 
complaints of worsening symptoms.  See Shipwash v. Brown, 
8 Vet. App. 218 (1995); Proscelle v. Brown, 2 Vet. App. 626 
(1992).  In addition, the file shows that the RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with his claims.  38 U.S.C.A. § 5107(a) 
(West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The United States Court of Appeals for Veterans Claims 
(formally known as the United States Court of Veterans 
Appeals) (Court) has noted that in claims such as this where 
there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

Consideration of orthopedic disabilities must include an 
analysis of the extent of any "functional loss" experienced 
as a result of pain, weakness, etc.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; Deluca v. Brown, 1 Vet. App. 202, 206 (1995).

Vitiligo

During the pendency of the veteran's appeal of the RO's 10 
percent assignment for vitiligo in July 1998, the RO 
increased the evaluation of this disability to 30 percent 
disabling effective in October 1998. Accordingly, 
consideration must be given to a higher than 10 percent 
rating for vitiligo prior to October 28, 1998, and a higher 
than 30 percent rating for vitiligo from October 28, 1998.

The applicable, analogous rating code for evaluating the 
veteran's vitiligo is found under 38 C.F.R. § 4.118, 
Diagnostic Code 7806 for eczema.  See 38 C.F.R. § 4.20.  
Under this code, a 10 percent evaluation is warranted when 
there is exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent evaluation 
is warranted when there is exudation or itching that is 
constant, extensive lesions, or marked disfigurement.  A 50 
percent rating is warranted when there is ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  

The evidence that relates to the veteran's vitiligo is 
consistent with not more than a 10 percent evaluation prior 
to October 1998.  While there is no clinical evidence of 
exudation or exfoliation during this period, the veteran did 
report at a VA examination in September 1997 that he 
experienced itching at times.  In addition, the presence of 
the vitiligo on the veteran's face, scalp, shoulders, back 
and legs constitutes an extensive area.  However, in order to 
satisfy the criteria for a 30 percent evaluation prior to 
October 1998, the evidence would have to show exudation or 
itching constant, extensive lesions, or marked disfigurement.  
As previously stated, there is no clinical evidence of 
exudation prior to October 1998.  In regard to itching, the 
veteran complained in 1997 that he experienced itching at 
times and did not state that the itching was constant.  
Furthermore, the description of this disability as consisting 
of hypopigmented macules measuring between 2 and 10 
milliliters does not satisfy the criterion for extensive 
lesions, nor does it satisfy the criterion for marked 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806.

In short, the weight of evidence is against a rating higher 
than 10 percent for the veteran's vitiligo prior to October 
1998.

At a hearing before the RO on October 28, 1998, the veteran 
testified that the vitiligo itched constantly thus meeting 
the criteria for a 30 percent evaluation.  For this reason, 
the veteran's evaluation for vitiligo was increased to 30 
percent effective the date of the October 1998 hearing.  
38 C.F.R. § 4.118, Diagnostic Code 7806.

A higher than 30 percent rating for the veteran's vitiligo 
from October 1998 has not been established  Although the 
veteran complained of scaling in some areas at a VA 
dermatology clinic in April 1998, this symptom has not been 
shown by the medical evidence.  In fact, the macules were 
specifically noted to be nonscaly at evaluations in September 
1997, October 1997, January 1998 and April 1998.  Even 
assuming for arguments sake that the veteran experiences 
scaling in some areas, it cannot be said that this satisfies 
the criterion of "extensive exfoliation".  Moreover, there 
is no evidence that the macules involve ulceration or 
crusting, any systematic or nervous manifestations as is 
required for a 50 percent evaluation under Code 7806.

In regard to the appearance of the veteran's vitiligo, a VA 
examiner in January 1999 described this condition as 
consisting of multiple 0.3 x 0.3 centimeter depigmented 
macules on the veteran's face, scalp, etc.,  and concluded 
that these lesions were slightly disfiguring.  This 
assessment does not meet the criteria for a 50 percent 
evaluation that the lesions be exceptionally repugnant.

As the preponderance of the evidence is against a rating in 
excess of 10 percent for the veteran's vitiligo prior to 
October 1998, and is against a rating in excess of 30 percent 
from October 28, 1998, the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b).

Residuals of a Right Hand Injury

As an initial matter, it should be noted that VA's schedule 
for rating muscle injuries was revised effective on July 3, 
1997.  However, since the pendency of this appeal did not 
commence until after the effective date of the new 
regulation, only the newly revised criteria need be 
considered in this claim.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  

During the pendency of the veteran's appeal of the RO's 10 
percent assignment for residuals of a right hand injury in 
July 1998, the RO increased the evaluation of this disability 
to 20 percent disabling effective in October 1998. 
Accordingly, consideration must be given to a higher than 10 
percent rating for this disability prior to October 28, 1998, 
and a higher than 20 percent rating from October 28, 1998.

Prior to October 28, 1998, the veteran was assigned a 10 
percent evaluation under 38 C.F.R. § 4.73, Diagnostic Code 
5309.  This code provides that the forearm muscles, or 
intrinsic muscles of the hand, will be rated on limitation of 
motion, with a minimum of 10 percent provided. 

In regard to limitation of motion, the veteran was found to 
have full range of motion of the second finger at a VA 
examination in September 1997.  Similarly he was noted to 
have full range of motion of the wrist and all digits at an 
April 1998 VA orthopedic clinical examination.  Consequently, 
no more than a 10 percent rating is warranted under code 5309 
in view of these findings.  

Additional findings with respect to the veteran's right hand 
show that he exhibited decreased sensation over the radial 
aspect of the index finger on both the volar and dorsal 
surfaces at the September 1997 and January 1999 VA 
examinations.  Also, the veteran testified in October 1998 
that he had difficulty writing for prolonged periods of time 
due to decreased strength.  His testimony is consistent with 
findings at the January 1999 VA examination of reduced grip 
strength of 4+/5 in the right hand compared to 5/5 strength 
in the left hand. 

In light of these additional findings, the veteran was 
assigned a 20 percent evaluation for his right hand 
disability under 38 C.F.R. § 4.124a, Code 8514.  Pursuant to 
this code, incomplete paralysis of the musculospiral nerve 
(radial nerve) of either extremity warrants a 20 percent 
evaluation for mild paralysis and a 30 percent evaluation for 
incomplete moderate paralysis of the musculospiral nerve 
(radial nerve) of the major extremity.  

The Board does not dispute the RO's assessment that the 
veteran's right hand symptomatology as noted above warrants a 
20 percent evaluation under Code 8514 from October 1998.  
However, in viewing this claim in terms of "staged" ratings 
as the Board must, see Fenderson, supra, the Board finds that 
a 20 percent rating under Code 8514 is also warranted for the 
period prior to October 1998.  This is based on the veteran's 
complaint of right hand pain and numbness in July 1997 when 
he filed his claim as well as similar complaints made at a VA 
examination in October 1997.  Additionally, the veteran 
reported in January 1998 that he experienced swelling, 
numbness and pain in his right index finger.  In terms of 
medical findings, the veteran was not able to flex completely 
the second digit at a VA examination in October 1997 and had 
decreased sensation over the proximal phalanx radial aspect 
at a September 1997 examination.  As these findings were 
noted prior to October 1998, the veteran is entitled to the 
20 percent rating under Code 8514 prior to October 1998, 
going back to the effective date of the grant of service 
connection. 

While the evidence supports a 20 percent rating going back to 
the effective date of the grant of service connection for the 
veteran's service-connected residuals of a right hand injury 
under Code 8514 for mild paralysis of the radial nerve, it 
does not likewise support the next higher rating of 30 
percent for moderate paralysis of the radial nerve.  This is 
evident when considering that the veteran had full range of 
motion in the wrist and all digits of the right hand.

The veteran is also not entitled to a higher than 20 percent 
evaluation under 38 C.F.R. § 4.71a, Code 5214, for 
unfavorable ankylosis of the wrist.  This is based on the 
absence of any evidence that he has ankylosis of the wrist 
and in view of his demonstrated full range of motion of the 
right wrist. 

In regard to scarring, the veteran was noted to have a 1.4 x 
0.7 centimeter laceration scar on the dorsum of his hand over 
the second extensor tendon at a VA orthopedic examination in 
September 1997.  This scar was noted to be well healed at the 
October 1997 VA general examination and again at the April 
1998 VA orthopedic clinic evaluation.  Accordingly, a 
separate compensable rating for the scar on the veteran's 
right hand is not warranted.  See 38 C.F.R. § 4.14; Esteban 
v. Brown, 6 Vet. App. 259 (1994).

Lastly, a rating in excess of 20 percent due to functional 
loss is not warranted. See 38 C.F.R. §§ 4.40, 4.59; Deluca v. 
Brown, 8 Vet. App. 202, 206 (1995).  
In this regard, the examiner in January 1999 diagnosed the 
veteran as having status post soft tissue injury of the 
second digit of the right hand without significant functional 
deficit. 

The preponderance of the evidence favors a 20 percent 
evaluation for residuals of the veteran's right hand injury 
under Code 8514 from the effective date of the grant of 
service connection for this disability.  See Fenderson v. 
West, 12 Vet. App. at 126.

Degenerative Joint Disease of the Right Ankle

To reiterate, 38 C.F.R. § 4.71a, Diagnostic Code 5271, 
warrants a 10 percent rating for moderate limitation of 
motion of the ankle and a 20 percent rating for marked 
limitation of motion of the ankle.  

In addition, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5003, arthritis substantiated by X-ray will be rated as 
degenerative arthritis.  Degenerative arthritis, in turn, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group or minor 
joints affected by limitation of motion. Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71, Diagnostic Code 5003 (1999).

At a VA examination in September 1997, the veteran 
demonstrated flexion to 20 degrees (see 38 C.F.R. § 4.72, 
Plate II), extension to 20 degrees, inversion to 30 degrees 
and eversion to 20 degrees.  Although all motions were noted 
to be painful, these range of motion measurements do not 
warrant a compensable evaluation under code 5271 for 
limitation of motion, even considering functional loss due to 
pain.  In other words, such measurements do not approximate a 
moderate level of disability regarding limitation of motion.  
This determination was made in view of the veteran's ability 
to perform his job as a corrections officer which involves 
being on his feet most of the time.  In fact, the veteran 
testified in October 1998 that he had not told his supervisor 
of his foot problems because his supervisor was always 
changing.  In addition, the veteran does not need any devices 
to aid him in ambulation and testified that he had an ankle 
brace but no longer used it because it was too restrictive. 
Such evidence is important when keeping in mind that 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disease and injures and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  It does 
not appear in this case that the veteran's right ankle 
disability impairs his earning capacity to any significant 
degree. 

Although limitation of motion of the veteran's right ankle is 
noncompensable under the applicable limitation of motion code 
(5271), the veteran is entitled to a 10 percent evaluation 
under Code 5003 for painful motion and swelling caused by 
degenerative arthritis established by X-ray findings.  A 
September 1997 VA X-ray report of the veteran's right ankle 
revealed degenerative changes of the tibiotalar joint.  
Moreover, the examiner in September 1997 diagnosed the 
veteran as having status post fracture right ankle with 
continuing pain with use and decreased range of motion. Also, 
in October 1998 the veteran testified as experiencing daily 
swelling of the ankle and of having to put his feet up every 
day after work in order to reduce the swelling.  The fact 
that the veteran was found to have a painless range of motion 
at the January 1999 VA orthopedic examination does not negate 
his testimony as to experiencing swelling on a daily basis 
due to being on his feet all day while performing his job as 
a corrections officer.

For the reasons stated above, the preponderance of the 
evidence is consistent with the current 10 percent evaluation 
under Code 5003 for swelling and painful motion from the 
effective date of the grant of service connection for this 
disability, and is against an evaluation in excess of 10 
percent under Code 5271 for moderate or marked limitation of 
motion.  Accordingly, the benefit-of-the-doubt rule is not 
for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Residuals of a Left Ankle Fracture

The veteran appeals his noncompensable evaluation for 
residuals of a left ankle fracture. Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, a 10 percent evaluation is warranted 
for moderate limitation of motion of the ankle and a 20 
percent evaluation is warranted for marked limitation of 
motion of the ankle.  

Other codes that apply to the ankle include ankylosis of the 
ankle (Codes 5270, 5272), malunion of the Os calcis or 
astragalus, and astragalectomy.  Since there is no evidence 
that the veteran's right ankle disability is productive of 
ankylosis, malunion of the Os calcis or astragalus, and there 
is no evidence that an astragalectomy was performed, these 
codes are not applicable to this claim.

At a VA orthopedic examination in September 1997 the veteran 
denied having left ankle problems, stating that it was his 
right ankle.  Accordingly, the examination report is devoid 
of any findings regarding the left ankle.

Later, in October 1998, the veteran testified that his left 
ankle was getting worse due to an altered gait caused by his 
right ankle.  However, examination findings at a VA 
orthopedic examination in January 1999 were unremarkable in 
regard to the left ankle.  More specifically, the veteran had 
a full painless range of motion, could stand without 
difficulty on his heels and toes, had a fluid gait without 
impediment or assistance, and exhibited no tenderness to 
palpation bilaterally.  He was diagnosed as having a normal 
left ankle.

In light of the normal findings of the veteran's left ankle 
at the January 1999 examination, and in the absence of any 
medical evidence on record that contradicts such findings, 
the preponderance of evidence is against a compensable 
evaluation for the veteran's left ankle disability under VA's 
rating schedule.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 5270-
5274 (1999); Deluca v. Brown, 8 Vet. App. 202 (1995).  Simply 
put, the evidence does not establish that the veteran has 
moderate limitation of motion of the ankle.  As the 
preponderance of evidence is against this claim, the benefit-
of-the-doubt rule is not for application.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of a Tonsillectomy

The veteran's service medical records show that after being 
treated for frequent bouts of bilateral tonsillar cellulitis 
in service, he underwent a tonsillectomy in February 1986.  
He complained at discharge that his throat hurt all of the 
time, and was assigned a noncompensable evaluation in January 
1998 for a tonsillectomy.  He is appealing this 
noncompensable evaluation.

As an initial matter, it should be noted that VA's schedule 
for rating respiratory disorders was revised effective on 
October 7, 1996.  However, since the pendency of this appeal 
did not commence until after the effective date of the new 
regulation, only the newly revised criteria need be 
considered in this claim.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  

The veteran's tonsillectomy is to be rated by analogy to the 
criteria for chronic laryngitis.  38 C.F.R. § 4.97, 
Diagnostic Code 6516 (1999).  Under this code, a 10 percent 
evaluation is warranted for hoarseness, with inflammation of 
cords or mucous membrane.  A 40 percent evaluation is 
warranted for hoarseness, with thickening or nodules of 
cords, polyps, submucous infiltration or pre-malignant 
changes on biopsy.  In every instance where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

At a VA general examination in October 1997, the veteran did 
not complain of nor was he diagnosed as having any residuals 
of a tonsillectomy.  Later, at a RO hearing in October 1998, 
the veteran's representative stated that the tonsillectomy 
was zero and that they weren't doing anymore on it because it 
was not there anymore.  He asked that they proceed without 
that issue.  Despite this evidence, the veteran did report at 
a January 1999 respiratory examination that he experienced 
some sore throat and swelling of the throat off and on.  
However, there are no findings or diagnosis that pertain to 
his throat.  In fact, a VA examiner in February 1999 found no 
clinical evidence of active disease on laryngeal and 
pharyngeal examinations and diagnosed the veteran has having 
normal pharyngeal and laryngeal examinations.

Even assuming that the veteran experiences an occasional sore 
throat as he contends, the clinical evidence in this case 
does not show that he experiences hoarseness with 
inflammation of cords or mucous membrane or any other 
analogous symptomatology.  38 C.F.R. § 4.20.  As such, and in 
view of the normal laryngeal examination in February 1999, 
the preponderance of the evidence is against the veteran's 
claim for a compensable evaluation for residuals of a 
tonsillectomy.  Because the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt rule is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Headaches

In rating the veteran's headache disability, consideration is 
directed to 38 C.F.R. § 4.124, Diagnostic Code 8100, for 
migraines.  Under this code, migraine headaches are rated 
based upon their frequency and severity.  Accordingly, a 50 
percent evaluation is warranted for migraines with very 
frequent completely prostrating and prolonged attacks and 
productive of severe economic inadaptability.  A 30 percent 
evaluation is warranted for migraines with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  A 10 percent evaluation is 
warranted with characteristic prostrating attacks averaging 
one in 2 months over the last several months.  A 0 percent 
evaluation is warranted for migraines with less frequent 
attacks.

The veteran reported at a VA neurological evaluation in 
September 1997 that his headaches occurred three times a week 
and caused a sharp pain in the frontal area which was 
relieved by medication (Aleve) and sleep.  He denied that the 
headaches were associated with photophobia or aura.  The fact 
that these headaches occurred three times a week can be 
considered frequent occurrences.  However, the fact that the 
veteran was able to relieve the headaches with medication and 
sleep does not classify them as the type of characteristic 
prostrating attacks that are contemplated in the rating 
criteria for a compensable evaluation.  Similarly, a private 
physician who evaluated the veteran for headaches in March 
1998 stated that the veteran had been taking Aleve with some 
success.  However, he went on to say that the headaches were 
associated with a visual aura when severe and were associated 
with sonophobia and photophobia.  These noted symptoms show a 
worsening in the veteran's headaches in view of the veteran's 
denial in September 1997 that he experienced associated aura 
or photophobia.  His description of headache pain also 
changed from a sharp frontal pain in 1997 to a pounding or 
throbbing pain in 1998.  

Notwithstanding an increase in the severity of the veteran's 
headaches prior to October 1998, the evidence does not 
establish that during this time the headaches occurred with 
as much frequency as is required for a compensable 
evaluation.  In other words, the evidence does not show that 
the veteran experienced such debilitating attacks averaging 
one in two months over the prior several months.  In fact, 
the physician in March 1998 stated that the veteran first 
experienced a more intense right-sided pain that same month 
when he stopped taking Aleve, and that he had to seek medical 
attention as a result.  The record is devoid of any evidence 
showing that such debilitating attacks began occurring on a 
consistent basis, averaging one every two months over the 
prior several months.  

Since the preponderance of the evidence is against a 
compensable evaluation for the veteran's headaches prior to 
October 1998, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

At a hearing at the RO on October 28, 1998, the veteran 
testified as to an increased frequency of headaches stating 
that he had approximately two headaches a day.  In regard to 
the severity of these headaches, he denied having to lie down 
or go into a dark room when they occurred, and said that he 
just popped a pill (up to 9 day) and kept moving.  However, 
he also said that he experienced headaches that were so bad 
that he was unable to get out of bed and that he had missed 
work because of his headaches.  He also said that he 
experienced these headaches a couple of times a month.  These 
latter described headaches occurring a couple of times a 
month places the veteran's headache disability somewhere 
between a 30 and 50 evaluation under Code 8100.  In view of 
this and keeping in mind the benefit-of-the doubt rule, the 
Board finds that the veteran's headache disability more 
nearly approximates a 50 percent evaluation for migraines 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  
38 C.F.R. §§ 4.3, 4.7.  

Further evidence of having met the criteria for a 50 percent 
evaluation is a VA neurological examination report in January 
1999 containing the veteran's report that the headaches were 
getting worse as the years went by.  He also reported that he 
had been taking sick leave a significant amount of time and 
had been told that he was taking too many sick leaves.  The 
examiner diagnosed the veteran as having cluster-migraine 
often, possibly at the rate of three times per week, each one 
lasting for a few hours.  He also said that these headaches 
were disabling.  The frequency, severity and disabling nature 
of the veteran's headaches as described by the examiner in 
January 1999 in addition to the veteran's report of using a 
significant amount of sick leave from work is most consistent 
with the criteria for a 50 percent evaluation under 
Diagnostic Code 8100.

A higher than 50 percent rating is not warranted for the 
veteran's headaches from October 28, 1998 since 50 percent is 
the maximum allowable rating under VA's rating schedule for 
this disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4; AB v. 
Brown, 6 Vet. App. 35 (1993).

Since the evidence as stated above is either in relative 
equipoise or favors a 50 percent evaluation from October 28, 
1998, an increase to 50 percent for the veteran's service-
connected headaches from October 28, 1998 is granted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

B.  Service Connection Claims

The threshold question to address in any claim is whether the 
veteran has met his burden of submitting evidence sufficient 
to justify a belief that his claims are well grounded.  In 
order for him to meet this burden, he must submit evidence 
sufficient to justify a belief that his claims are plausible.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  Evidence submitted in support of the claims is 
presumed to be true for purposes of determining whether the 
claims are well-grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  VA's duty to assist the veteran in developing the 
pertinent facts of his claims does not arise until after he 
has met his initial burden of submitting well grounded 
claims.  Boeck v. Brown, 6 Vet. App. 14 (1993).

A well grounded claim requires (1) competent evidence of 
current disability (a medical diagnosis), (2) of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and (3) of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  Where 
the determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Epps v. Gober, 126 F.3d. 1464 
(Fed. Cir. 1997).  The second and third Caluza elements can 
also be satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) 
evidence showing post-service continuity of symptomatology; 
and (c) medical, or in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997); Jones v. West, 12 Vet. App. 
460, 465 (1999). 

Right Elbow, Right Shoulder and Knees

The veteran's service medical records are devoid of any 
complaints, treatment or diagnoses in regard to the right 
elbow, right shoulder or knees, including his retirement 
examination report in April 1996.  

At a postservice VA examination in September 1997, the 
veteran complained that his right elbow, right shoulder and 
knees ached, but denied any known injuries to these areas.  
Examination of these extremities were unremarkable and the 
veteran was diagnosed as having normal examination of the 
right elbow, right shoulder and knees.  While the veteran's 
chiropractor, Dr. Goldfarb, stated in November 1998 that the 
veteran had been treated briefly in his office from February 
1998 to April 1998 for right shoulder pain, pain by itself 
without an identifiable underlying malady or condition is not 
a recognizable diagnosis for VA compensation purposes.  See 
Sanchez-Benitez v. West, No. 97-1948 (U.S. Vet. App. Dec. 29, 
(1999)).  See also Evans, v. West, 12 Vet. App. 22 (1998).  
Moreover, while a VA orthopedic examination in January 1999 
included an examination of the veteran's right shoulder and 
knees, the veteran was not provided a diagnosis in regard to 
his right shoulder or knees.

Inasmuch as the veteran has not submitted competent medical 
evidence of current disabilities of the right elbow, rights 
shoulder or knees, or medical evidence of causality to link 
any such current disability with service, his claims of 
service connection for these disabilities are implausible and 
must be denied as not well grounded.  Caluza, supra; Epps, 
supra.

Low Back Disability

The veteran's service medical records show that he was found 
to have low back pain in March 1987, August 1988 and 
September 1995.  Also in March 1987 he was diagnosed as 
having muscular strain of the lower back.  He complained of 
back pain on an April 1996 Report of Medical History, but had 
a normal clinical evaluation of his spine at his April 1996 
retirement examination.

After service the veteran was examined by a VA examiner in 
September 1997 and was diagnosed as having intermittent low 
back pain with a normal examination.  In regard to low back 
pain, the Court has held that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a diagnosis for which service 
connection may be granted. Sanchez-Benitez v. West, No. 97-
1948 (U.S. Vet. App. Dec. 29, (1999)).  See also Evans, v. 
West, 12 Vet. App. 22 (1998).  

In addition to low back pain, the veteran was diagnosed in 
November 1998 as having various back ailments by private 
chiropractor, Steven J. Goldfarb.  However, Dr. Goldfarb 
related this diagnosis to a May 1998 automobile accident in 
which the veteran had been involved.  More specifically, Dr. 
Goldfarb provided the following diagnosis:  "[o]n the basis 
of the above findings, it is evident that the veteran has 
suffered an injury as follows:  motor vehicle collision with 
another vehicle - driver, lumbosacral radiculitis, 
lumbosacral myositis, lumbosacral subluxation, thoracic 
myositis, thoracic subluxation, cervical radiculitis, 
cervical myositis and cervical subluxation."  Dr. Goldfarb 
further opined that  "based on the history given to me by 
the [veteran] and my physical examination, it is my opinion 
that the injuries set forth in my diagnosis are causally 
related to the accident described by [the veteran]."  While 
Dr. Goldfarb also said that he had briefly treated the 
veteran in his office prior to the May 1998 accident (from 
2/98 to 4/98) for complaints that included low back pain, low 
back pain is not a diagnosis.  Sanchez-Benitez v. West, No. 
97-1948 (U.S. Vet. App. Dec. 29, (1999)).  See also Evans v. 
West, 12 Vet. App. 22 (1998).

In short, the veteran has not provided evidence which 
satisfies all three elements for a plausible claim of service 
connection for a low back disability.  Caluza, supra.  That 
is, he has not provided the requisite medical evidence 
linking a current back disability to service or to 
postservice symptomatology.  Caluza, supra; Savage, supra.  
In fact, a recent VA examination of the veteran's back in 
January 1999 did not result in a back diagnosis.

Inasmuch as the veteran has not submitted competent medical 
evidence of a current back disability related to service, his 
claim of service connection for a low back disability is 
implausible and must be denied as not well grounded.  Caluza, 
supra; Epps, supra.

Chronic Nosebleeds

The veteran's service medical records show that he was seen 
at a medical facility in December 1992 complaining of strep 
throat and a nose bleed for one week.  Findings were positive 
for congestion and cough and the production of 
yellowish/green phlegm.  The veteran was assessed as having 
an upper respiratory infection/epistaxis.  He was not 
thereafter treated for any nosebleeds in service.

Following service, in October 1997, the veteran underwent a 
VA nose and sinus examination.  At the examination the 
veteran was noted to have nasal bleeding by history, but was 
not found to have (nor did he complain of having) nasal 
bleeding at that time.  He was diagnosed as having a normal 
nasal examination and no active nasal disease.  At a hearing 
in October 1998, the veteran testified that his nose bleeds 
occurred most often when he blew his nose.  He said that 
these incidents sometimes occurred twice a week and had 
occurred at work.

Despite the veteran's testimony at the October 1998 hearing 
as well as his report at a February 1999 VA nose and sinus 
examination of having had occasional nose bleeds, the record 
does not show that he has a current nasal disability.  Just 
like at the October 1997 VA examination, the veteran was 
diagnosed in February 1999 as having a normal nasal 
examination and a normal nasal sinus examination. 

As the record lacks the requisite medical evidence 
establishing a current nasal bleeding disability, and one 
related to service, the veteran's claim of service connection 
for chronic nose bleeds is implausible and must be denied as 
not well grounded.  Caluza, supra; Epps, supra.

Pericarditis and Chest Pain

The veteran's service medical records show that he complained 
of chest pain in December 1988, was hospitalized for 10 days 
in January 1989 for acute pericarditis, and was also given an 
impression of acute pericarditis in February 1989.  In 
addition, the service medical records show that the veteran 
experienced the onset of chest pain in March 1989 and was 
diagnosed as having "suspect musculoskeletal pain.  Cannot 
absolutely rule out contimation of acute pericarditis."  In 
May 1993 he was assessed as having costochondritis.  An ECG 
performed in September 1995 revealed borderline results.  

The veteran currently complains (see October 1997 hearing 
transcript) of experiencing localized chest pain 
approximately two to three times a week.  He said that the 
doctors took an X-ray and told him nothing was wrong.  

Despite the veteran's service history and present complaints 
of experiencing localized chest pain, he has not presented 
any medical evidence establishing a current diagnosis of 
pericarditis or of any other cardiac disability associated 
with chest pain.  As stated earlier in this decision, pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
diagnosis for which service connection may be granted. 
Sanchez-Benitez v. West, No. 97-1948 (U.S. Vet. App. Dec. 29, 
(1999)).  See also Evans, v. West, 12 Vet. App. 22 (1998).  

An examination of the veteran's cardiovascular system at a VA 
general examination in September 1997 was unremarkable and 
chest X-rays were normal.  At a VA examination in January 
1999, the veteran's chest was normal in shape and size and a 
chest X-ray showed no infiltrates. 

Inasmuch as the veteran has not submitted competent medical 
evidence of current pericarditis or of a cardiac diagnosis 
associated with chest pain, his claim of service connection 
for this disability is implausible and must be denied as not 
well grounded.  Caluza, supra; Epps, supra.

Residuals of a Little Toe Infection

Service medical records show that the veteran had a callosity 
between the 4rth and 5fth toes of his right foot in June 1987 
and peeling skin between these toes in September 1995.  He 
was diagnosed as having tinea pedis with secondary staph 
infection.  The veteran complained of having foot fungi on 
his toes on an April 1996 Report of Medical History, but was 
found to have a normal examination of his feet at the April 
1996 retirement examination.

Postservice medical records are devoid of any reference to or 
findings that pertain to the veteran's right little toe, 
including a VA general examination in October 1997.  In fact, 
the veteran's representative stated at the beginning of the 
October 1998 hearing that they didn't have anything on the 
right little toe and that they might as well "get that out 
of the way".  Additionally, a VA examiner in January 1999 
stated that an examination of the veteran's feet bilaterally 
revealed a normal symmetrical clinical examination.  

Without proof of a present disability, there can be no well 
grounded claim.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Caluza, supra.  Accordingly, the veteran's claim of 
service connection for residuals of a right little toe 
infection must be denied as not well grounded.

Sleep Disorder

The veteran testified in October 1998 that he got between two 
to three hours of uninterrupted sleep a night and experienced 
night sweats every night.  His service medical records show 
that in March 1996 he completed a medical history form 
stating that he had had night sweats since 1986.  He also 
reported being tired, sleepy and having a headache at a 
ioniazid clinic in April 1996.  On his Report of Medical 
History in April 1996, he noted that he had had frequent 
trouble sleeping.  

Despite the veteran's complaint of sleep difficulty in and 
following service, he has not been diagnosed either in 
service or following service as having a sleep disorder.  In 
this respect, he testified in October 1998 that he had not 
sought medical attention from VA to try to figure out the 
cause of his sleep problems.  Moreover, he was noted to have 
"no history of sleep disorder" at a VA examination in 
September 1997.  Furthermore, he denied having night sweats 
at a VA respiratory examination in January 1999.  

In view of the absence of medical evidence establishing a 
current sleep disorder, the veteran's claim of service 
connection for such a disability is implausible and must be 
denied as not well grounded.  Brammer, supra; Caluza, supra.


ORDER

The claim for a rating in excess of 10 percent for vitiligo 
prior to October 28, 1998, is denied.

The claim for a rating in excess of 30 percent for vitiligo 
from October 28, 1998, is denied.

A rating of 20 percent for residuals of a right hand injury 
is granted from the effective date of the grant of service 
connection.

A rating in excess of 10 percent for degenerative joint 
disease of the right ankle is denied.

A compensable rating for residuals of a left ankle fracture 
is denied.

A compensable rating for residuals of a tonsillectomy is 
denied.

A rating of 10 percent for headaches prior to October 28, 
1998, is granted.

A rating of 50 percent for headaches from October 28, 1998, 
is granted.

The veteran's claim of service connection for a right 
shoulder disability is denied as not well grounded.

The veteran's claim of service connection for a right elbow 
disability is denied as not well grounded.

The veteran's claim of service connection for a bilateral 
knee disability is denied as not well grounded.

The veteran's claim of service connection for a low back 
disability is denied as not well grounded.

The veteran's claim of service connection for chronic nose 
bleeds is denied as not well grounded.

The veteran's claim of service connection for pericarditis 
with associated chest pain is denied as not well grounded.

The veteran's claim of service connection for residuals of a 
little toe infection is denied as not well grounded.

The veteran's claim of service connection for a sleep 
disorder is denied as not well grounded.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 

